Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 10/5/21 overcome the rejections set forth in the office action mailed 7/8/21. New grounds of rejection for some of the amended claims, necessitated by the amendments, are set forth below. Newly added claims 15-17 and 19 are also set rejected below.

Claim Rejections - 35 USC § 103
Claims 8, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amanullah (U.S. PG Pub. No. 2012/0071369) in view of Argillier (U.S. Pat. No. 5,618,780) in view of Jennings (U.S. PG Pub. No. 2004/0242908).
In paragraph 1 Amanullah discloses methods for producing alkyl esters useful as the base fluid in oil-based mud compositions. In paragraphs 18 and 42 Amanullah specifically discloses that the base fluids are useful as drilling muds. In paragraphs 45-56 Amanullah discloses a method comprising filtering waste vegetable oil (WVO) at a constant pressure of 5 to 10 psi, as in the filtration step of claims 8 and 16-17, esterifying the waste vegetable oil in the presence of sodium hydroxide, meeting the limitations of the esterifying step of claim 8, and separating out the esterified oil, meeting the limitations of the separation step of claim 8. In Figure 2 Amanullah discloses that waste vegetable oil has a plastic viscosity of greater than 50 centipoise, as recited in claim 8. In paragraph 30 Amanullah discloses that the waste vegetable oil 
In column 1 lines 8-12 Argillier discloses a lubricating composition for fluids used in well drilling. In column 1 lines 52-62 Argillier discloses that the lubricating composition comprises an ester and one or several monocarboxylic acids having 8 to 24 carbon atoms. In column 2 lines 4-8 discloses suitable acids for the monocarboxylic acid component, including stearic and palmitic acids. The compositions of Argillier comprise 50 to 99% by weight of the esters and 1 to 50% by weight of the monocarboxylic acids, leading to a ratio of ester to monocarboxylic acid encompassing the ranges recited in claim 8. 
While Argillier discloses that stearic and palmitic acids are suitable monocarboxylic acids, Argillier does not specifically disclose the inclusion of stearic and palmitic acids in the claimed ratio. In paragraph 52 Jennings discloses that commercial “stearic acid” comprises 45 to 80% by weight of stearic acid and 20 to 55% by weight of palmitic acid, leading to a molar ratio overlapping the range recited in claims 8 and 19. 
It would have been obvious to one of ordinary skill in the art to use the commercial stearic acid blend of Jennings as the monocarboxylic acid in the composition of Argillier, since Jennings teaches that the blend is commercially available, and Argillier teaches that both stearic acid and palmitic acids are suitable monocarboxylic acids. It would have further been obvious to one of ordinary skill in the art to include mix the fatty acid blend of Argillier and Jennings with the alkyl esters of 
While the compositions of Amanullah, Argillier, and Jennings must be prepared by combining the components, the references not disclose a specific method comprising heating the components to the claimed temperatures, or a temperature at which the fatty acid blend is a liquid. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Additionally, it is the examiner’s position that the temperature at which the components are mixed are result effective variables because changing them will clearly affect the type of product obtained.  In particular, heating the components at a temperature above the melting points of the fatty acid blend and alkyl ester will affect whether the composition is solid or liquid. Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). It therefore would have been within the scope of ordinary skill in the art to heat the fatty acid blend and the lubricant precursor, and would have been obvious to one of ordinary skill in the art to heat the components above their melting point, forming a liquid, in order to more easily form a homogeneous composition which can be supplied to the water-based drilling fluid.
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
In light of the above, the method of claims 8, 15-17, and 19 is rendered obvious by Amanullah, Argillier, and Jennings.

Allowable Subject Matter
Claims 1-6 and 20 are allowed. Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 1 and its dependent claims have been amended to require that the fatty acid blend consist of palmitic and stearic acid. Newly added claim 18 recites the same limitation. Paragraph 52 of Jennings, cited in the rejection, discloses that commercial stearic acid contains palmitic and stearic acid as well as smaller amounts of other C12 to C24 fatty acids. The “consisting of” language of the amended claims excludes the other C12 to C24 fatty acids and therefore overcomes the rejection over Jennings. The prior art does not disclose or render obvious comprising alkyl esters in combination with a fatty acid blend consisting of palmitic and stearic acids in the claimed ratio. Dobson (U.S. PG Pub. No. 2013/0130942) discloses drilling fluid compositions comprising compositions which can comprise plant or vegetable oil fatty acids including palmitic and stearic acids, but fatty acids derived from plants or vegetables will comprise additional fatty acids which are 

Response to Arguments
Applicant's arguments filed 10/5/21 have been fully considered but they are not persuasive. The newly applied Amanullah reference discloses a method for making a drilling fluid lubricant comprising filtering a waste vegetable oil, esterifying the vegetable oil in the presence of at least one sodium hydroxide to produce alkyl esters, and separating the alkyl esters from the triglycerides in accordance with the new method steps recited in amended claim 8 as well as claims 15-17. Regarding the temperature to which the fatty acid blend is heated in amended claim 8 as well as newly added claim 19, applicant argues that palmitic and stearic acids both have melting points above 60° C, but also acknowledges that the claimed blend has a melting point of 50° C. One of ordinary skill in the art, looking to optimize the temperature to which the fatty acid blend is heated, would therefore still arrive at a temperature within the ranges recited in claims 8 and 19.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771